Citation Nr: 1233905	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-46 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for hemorrhoids.

2. Entitlement to service connection for dizziness.

3. Entitlement to service connection for confusion and memory loss.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1997. His awards and decorations include the Distinguished Flying Cross. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions issued by the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA). The RO notified the Veteran by a January 2009 letter of a December 2008 rating action denying entitlement to service connection for hemorrhoids, issued a March 2010 rating action denying service connection for confusion and memory loss, and denied service connection for dizziness in an October 2011 rating action. The Veteran timely appealed the denials.

The Defense Finance and Accounting Service (DFAS) issued a September 2011 Audit Error Worksheet (AEW) adjusting the Veteran's VA compensation in accordance with CRDP. The Veteran timely appealed the DFAS adjustment decision and contended that he was due additional compensation. 

The Veteran submitted an April 2010 response to the March 2010 rating decision. In regard to the denial of service connection for confusion and memory loss, he stated that he "d[id]n't think this [wa]s the correct decision" and asked VA to review all of his service treatment records. The Board herein construes the Veteran's April 2010 letter as a timely notice of disagreement (NOD) to the March 2010 rating action. See 38 C.F.R. § 20.201.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to service connection for a perforated eardrum has been raised by the record (see April 2010 letter "I am applying for... [] RC 6211, perforation of the tympanic membrane). However, this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for confusion and memory loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The Veteran was diagnosed with internal hemorrhoids during and after service.

2. The Veteran has reported experiencing symptoms of internal hemorrhoids during and after service.

3. An August 2008 private medical opinion constitutes probative medical evidence that the Veteran has experienced internal hemorrhoids since service and as a result of service.

4. The Veteran complained of, and was observed to experience, dizziness in service.

5. The Veteran has reported experiencing dizziness ever since service and private medical providers have noted vertigo, dizziness, and lightheadedness. 

6. Private medical opinions associate the Veteran's dizziness with his temporomandibular joint syndrome.

7. The Veteran is competent to report his symptoms and his reports are credible.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for internal hemorrhoids are met. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).

2. The criteria for entitlement to service connection for dizziness are approximated. 38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board will discuss the relevant law which it is required to apply. This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed.Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

Duties to Assist and Notify

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010). Under the VCAA, VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103. See also Quartuccio v. Principi, 16 Vet.App. 183 (2002).

The Board presently grants the Veteran's claims of service connection. There is therefore no prejudice to the Veteran under VA's duties to notify and assist. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the claimant. See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

Service Connection

The Veteran contends that he experienced internal hemorrhoids as well as dizziness while on active duty and after active duty. His service treatment records reflect that he was diagnosed with internal hemorrhoids while on active duty and was seen multiple times for dizziness/vertigo/lightheadedness. He has reported continuity of symptoms for both disabilities and the record reflects medical opinions correlating these disabilities to his in-service experiences. Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board will afford the Veteran the benefit of the doubt and grant the claims. 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown, 5 Vet.App. 413 (1993) (under the "benefit-of-the-doubt" rule, only where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue). 

A veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) the evidence is in equipoise. It is only when the weight of the evidence is against a veteran's claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006). However, although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed.Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed). The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appealed claim. See Timberlake v. Gober, 14 Vet.App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet.App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159. Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. 

Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet.App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation." See, e.g., Barr v. Nicholson, 21 Vet.App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed.Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet.App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet.App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet.App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet.App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed.Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed.Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110. Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intervening causes. 38 C.F.R. § 3.303(b) (2011). However, continuity of symptoms is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2011). 

Generally, in order to prevail on the merits on the issue of service connection, there must be medical evidence of current disability; medical or, in certain circumstances lay, evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed.Cir. 2004); Hickson v. West, 12 Vet.App. 247, 253 (1999). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002). A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet.App. 49 (1990). The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet.App. 518 (1996).

Hemorrhoids

The Veteran's service treatment records reflect that he did not have any anal abnormalities at the time of enlistment. Although rectal examinations conducted as part of intermittent physical examinations were negative for any abnormalities, he complained of an itchy rectum in January 1990. Upon examination, he was diagnosed with, and treated for, internal hemorrhoids. On a July 1973 self report of medical history, the Veteran indicated that he had hemorrhoids.

The Veteran underwent a colonoscopy subsequent to service in February 2002. The colonoscopy revealed non-bleeding internal hemorrhoids. 

He wrote to VA in August 2008 and reported that he first began experiencing hemorrhoidal pain and itching during service. An August 2008 letter from the Veteran's private physician states that the "G" forces experienced by military pilots, like the Veteran, can cause internal hemorrhoids. The physician stated that the Veteran was diagnosed with, and treated for, internal hemorrhoids. 

In September 2008, G.K. and R.W., wrote to the Board and identified themselves as individuals who served as crewmembers with the Veteran. Both C.K. and R.W. indicated that the Veteran had complained to them while on active duty about experiencing hemorrhoids.

The Veteran was afforded a VA examination in November 2008. The examiner stated that he "extensively" reviewed the claims file, but concluded that "medical records fail to support a diagnosis of hemorrhoids prior to 2002." The examiner stated that hemorrhoids commonly occur with age and opined that often "any rectal symptoms are blamed on hemorrhoids by laypersons without medical justification."

In March 2009, the Veteran submitted another statement to VA indicating that he had experiencing continuity of hemorrhoidal symptoms since his active duty service. He submitted a copy of the July 1993 self report of medical history on which he reported hemorrhoids. Subsequently, the Veteran also submitted an Internet article indicating that body actions during flying in "G" forces can result in pressure to the extremities.

The Veteran is competent to testify as to his symptoms. Barr, 21 Vet.App. 303. He has consistently reported experiencing rectal pain and/or itching since his active duty service. As his reports are consistent with the medical evidence of record, the Board finds them credible. Barr, 21 Vet.App. at 308.

Although the VA examiner opined that the Veteran did not experience any hemorrhoids until 2002, that statement is directly contradicted by the other evidence of record. Specifically, service treatment records show that internal hemorrhoids were diagnosed in 1990. Although the Court has held that a physician's review of the claims file is not the determinative factor in assigning probative value, see Nieves-Rodriguez v. Peake, 22 Vet.App. 295, 300 (2008), it noted that a physician should have information regarding relevant case facts. As the Veteran's private physician expressed knowledge of the Veteran's continuity of symptomatology and addressed his contentions that hemorrhoids were caused by in-service exposure to "G" forces, the Board finds the August 2008 private medical opinion more probative than the November 2008 VA examiner's opinion.

As noted above, where a chronic disability is observed in service, chronicity of symptoms is shown, and the disability is not clearly attributable to intervening causes, the disability may be service connected. 38 C.F.R. § 3.303(b). Here, service treatment records reflect diagnosis of internal hemorrhoids. Post-service medical records and the Veteran's statements support a finding of chronicity. Further, the August 2008 private medical opinion attributes his internal hemorrhoids to his in-service experiences.

The most persuasive and competent evidence of record supports the Veteran's claim of entitlement to service connection for hemorrhoids. See Hayes v. Brown, 5 Vet.App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet.App. 190, 192-93 (1992)); see also Guerrieri v. Brown, 4 Vet.App. 467, 470-471 (1993) (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion he reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board). The Veteran prevails under the "benefit-of-the-doubt" rule. 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown, 5 Vet.App. 413 (1993). His claim is granted.



Dizziness

The Veteran's service treatment records reflect that he did not experience any equilibrium disorders at the time of his enlistment. However, the records show that he experienced a blow to the left side of his face in May 1971 and subsequently complained of a feeling of fullness in the left maxillary area. In June 1971 he was treated for an ear infection. He continued to report for treatment of some pain with a feeling of fullness and underwent private allergy testing and treatment. Dental treatment was performed to alleviate his symptoms and teeth were extracted in December 1971 and January 1972. The Veteran was treated for a deviated septum in July 1972 and was tentatively diagnosed with Sluder's Syndrome. An August 1972 audiology evaluation suggested right partial dysfunction. A September 1972 neurology consultation reflects that physicians considered that a central nervous system disturbance may be causing vertigo, but concluded it was most likely due to residuals of ear infection.

In April 1973, the Veteran was diagnosed with a mild labyrinthine disturbance and then received a myringotomy that was noted to partially resolve his symptoms. He underwent additional dental work in May 1973 and the severity of his intermittent dizziness was noted to lessen. In April 1973, cerumen was cleared from the left ear in order to treat increasing dizziness. He indicated on a July 1973 self report of medical history that he had experienced lightheadedness for two (2) years. A September 1973 Air Force Aeromedical Evaluation Report notes that after physical and psychological examination, no definitive etiology could be found for the Veteran's lightheadedness and sensation of fullness although dental malocclusive problems were a possible etiology. A September 1973 clinical dental evaluation concluded that he was dentally qualified for flying.

In January 1974, he reported for treatment of dizziness or lightheadedness. Upon examination, his Eustachian tubes appeared normal, but his turbinates were described as slightly enlarged. An October 1974 Air Force Aeromedical Evaluation Report notes that after physical and psychological examination, the Veteran's symptoms were attributed to a combination of allergic rhinitis, temporomandibular joint syndrome with malocclusion, and a psychophysiologic reaction. He was recommended to receive additional orthodontic corrections, further allergy desensitization, and to observe certain dietary restrictions. In November 1974, the Veteran sought additional dental work for further reduction of the left-sided facial pain and intermittent dizziness. A September 1975 treatment note reflects his continued complaints of occasional loss of balance.

In January 1977, the Veteran reported continued pain and fullness in the left temporomandibular area with mild dizziness corresponding to the sensation of fullness. November 1978 ear, nose, and throat testing indicated that he might be experiencing neuritis, but he was also tentatively diagnosed with TMJ syndrome.

The Veteran reported for dental treatment in February 1979 and the treating provider noted an approximate seven (7) year history of left temporomandibular joint pain accompanied by dizziness and fatigue. He was diagnosed with myofascial pain dysfunction with clenching and bruxism. The Veteran underwent a left coronoidectomy in May 1979 and a bilateral Caldwell-Lucs procedure in March 1980. A post-operative sinus infection required multiple irrigations. The Veteran reported that intermittent dizziness continued. An August 1981 dental treatment note reflects that he was referred for treatment of TMJ. In March 1982, he was diagnosed with myofascial pain and dizziness. Subsequent dental treatment notes reflect regular treatment from 1982 through 1988 for TMJ and associated symptoms.  An August 1985 evaluation states that myofascial pain dysfunction was suspected to be acting synergistically with Eustachian tube problems and maxillary fullness in order to result in pain and dizziness. An August 1987 note diagnoses "probable" periodic Eustachian tube dysfunction.

Left masseter pain was noted with imbalance in an October 1988 dental treatment note. A June 1989 treatment note states that the Veteran was still experiencing dizziness and pain from the left masseter muscle in connection with TMJ. However, in July 1989, a dentist opined that the Veteran's sensations of pressure and dizziness were less likely dental in origin and more likely due to a middle ear problem. A July 1989 MRI revealed an asymmetry of the left and right menisci in the temporomandibular joints. September 1989 dental treatment notes indicate that the Veteran's symptoms were interfering with his sleep and he was scheduled for another Caldwell-Lucs procedure of the left maxillary sinus. A private September 1989 assessment attributes the Veteran's symptoms to "probable TMJ with a strong myofascial component." An October 1989 dental treatment notes indicate that the Veteran's symptoms were attributed to his TMJ. The Veteran was treated with a dental splint in December 1989 for complaints of continued left-sided facial fullness and pain with dizziness. 

He was seen for complaints of a left ear "stuffed" feeling and dizziness in January 1990. Another January 1990 treatment note reflects that the Veteran was referred to pain management after undergoing an MRI. In September 1990, the Veteran was noted to have a continuous dull ache in the left mandibular area, accompanied by dizziness and fatigue. A September 1992 dental treatment note reflects that the Veteran was referred to physical therapy as he had "exhausted dental therapies." An April 1993 dental treatment note reflects an "extensive, long-term history of temporomandibular disorder with atypical facial pain." The Veteran was diagnosed with chronic TMJ and reported chronic pain, a pulling sensation, and occasional dizziness.

A May 1994 VA examination report states, in the medical history section, that the Veteran's TMJ syndrome caused dizziness as well as other symptoms. In December 1994, the Veteran sought private chiropractic treatment and again complained of dizziness. The chiropractor stated that there was "definitely a problem in the left TMJ." Private treatment notes associated with the record reflect that the Veteran continued to seek care from the chiropractor, as well as multiple other private health care providers, for his symptoms. Although the symptoms were occasionally alleviated, they did not resolve. The Veteran wrote to VA in February 1999 and reported experiencing dizziness ever since his active duty service.

In August 2003, one of the Veteran's private physicians wrote to VA and opined that the constellation of symptoms experienced by the Veteran were due to a "chronic TMJ-related condition which is considerably more severe than a normal person." An October 2003 VA dental and oral examination report reflects analysis of the Veteran as well as his medical records and an observation that he had experienced dizziness and other symptoms since service. An MRI conducted in October 2003 revealed no evidence of osseous abnormality in the TMJs, but some collection of fluid and limited translation or anterior meniscal displacement or degeneration. The examiner diagnosed TMJ and myofascial pain, but recommended referrals to neurology and ear, nose, and throat in regard to the Veteran's complaints of dizziness. In February 2004, a private maxillary surgeon wrote to VA and opined that the Veteran had experienced some damage to his fifth and seventh cranial nerves while on active duty; the maxillary surgeon did not specifically address the Veteran's complaints of dizziness, but referred to tinnitus and headaches.

A November 2007 dental and oral VA examination lists dizziness as a symptom of the Veteran's TMJ disorder. The examiner opined that the Veteran's TMJ was much more severe than the average case of TMJ.

A June 2009 private treatment note observes the Veteran longstanding dizziness. After summarizing the medical history, the physician attributed the dizziness to the Veteran's in-service experiences. The Veteran underwent a VA mental disorders examination in March 2010 and reported that he "always ha[s] some pressure or pain in [his] jaw area" and he "get[s] some dizziness from it too." In April 2010, the Veteran wrote to VA and reported a history of dizziness beginning in service.

The Veteran was afforded a VA ear disease examination in September 2011. The examiner reported review of the service medical records and claims file and stated that he was "impressed that dizziness was mentioned in so many of this individual's medical encounter documents." Based on review of the records, the examiner stated that there was no clear impression as to what was causing dizziness, but acknowledged that the dentists that treated the Veteran "were rather willing to accept the symptom of dizziness as a manifestation of his temporomandibular joint problem." The Veteran informed the examiner that he experiences spells of dizziness approximately three (3) times a month and they occur for about 30 minutes at a time. Although the Veteran informed the examiner that he had undergone MRIs in the past, the examiner indicated that he could not find any reference to these scans in the claims file. Upon examination, the examiner noted that he could find no obvious otologic cause for the Veteran's complaints and conducted neurologic testing that was normal. The examiner stated that he had "no specific diagnosis to provide at this time." However, the examiner noted a suspicion of Meniere's disease, but stated that there was not enough clinical information for such a diagnosis. The examiner noted that Meniere's usually presents with a hearing loss not exhibited by the Veteran. Further, the examiner observed that Meniere's usually stabilizes and improves over the years and that was not consistent with the Veteran's symptomatology. 

The Veteran wrote to VA in February 2012 and summarized his medical and treatment history. He acknowledged that he had been granted entitlement to service connection for his TMJ and some associated disabilities, but stated that he was seeking compensation for his dizziness. 

The Veteran is competent to testify as to his symptoms. Barr, 21 Vet.App. 303. He has consistently reported experiencing intermittent dizziness during and since his active duty service. As his reports are consistent with the medical evidence of record, the Board finds them credible. Barr, 21 Vet.App. at 308.

Although the 2011 VA examiner opined that there was no clear cause for the Veteran's dizziness, the claims file reflects multiple private and VA medical opinions linking dizziness to the Veteran's TMJ. Specifically: a September 1973 Air Force Aeromedical Evaluation Report states that dental malocclusive problems were a possible etiology; an October 1974 Air Force Aeromedical Evaluation Report notes that after physical and psychological examination attributes the Veteran's symptoms to multiple synergistic causes including temporomandibular joint syndrome with malocclusion; an August 1985 evaluation states that myofascial pain dysfunction was suspected to be acting synergistically with Eustachian tube problems and maxillary fullness in order to result in pain and dizziness; a June 1989 treatment note states that the Veteran was experiencing dizziness the left masseter muscle in connection with TMJ; a private September 1989 assessment attributes the Veteran's symptoms to "probable TMJ with a strong myofascial component;" a
May 1994 VA examination report states that the Veteran's TMJ syndrome caused dizziness as well as other symptoms; in December 1994 a chiropractor stated that there was "definitely a problem in the left TMJ;" and a November 2007 dental and oral VA examination lists dizziness as a symptom of the Veteran's TMJ disorder. Further, dizziness has been noted in medical records beginning in service and dated since that time. The 2011 examiner indicated that he had reviewed the claims file in depth, but his apparent inability to locate multiple medical records of MRIs (identified above) indicates that he may not have been aware of all pertinent case facts. Although the Court has held that a physician's review of the claims file is not the determinative factor in assigning probative value, see Nieves-Rodriguez, 22 Vet.App. at 300, it noted that a physician should have information regarding relevant case facts.

Where a chronic disability is noted in service, chronicity of symptoms is shown, and the disability is not clearly attributable to intervening causes, the disability may be service connected. 38 C.F.R. § 3.303(b). Here, service treatment records reflect dizziness. Post-service medical records and the Veteran's statements support a finding of chronicity and there is no evidence to suggest that his symptoms are attributable to intervening causes.

The 2011 examiner stated that there was insufficient clinical evidence for a diagnosis of Meniere's syndrome or for a historical diagnosis of peripheral vestibular disorder. The examiner also opined that the (nasal, sinus, ear, facial, and temporomandibular) conditions noted in service would not have led to Meniere's. However, as the examiner stated that a diagnosis of Meniere's could not be rendered, his opinion as to the etiology of Meniere's is of little probative value. Although the 2011 examiner's opinion indicates some question as to the exact nature of the Veteran's current disability and 3.303(b) requires "a combination of manifestations sufficient to identify the disease entity," multiple medical notes within the claims file indicate that dizziness likely results from service-connected TMJ.

Although further medical inquiry could be undertaken to develop the claim, under the "benefit-of-the-doubt" rule, the Veteran prevails on an issue when there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter." Ashley v. Brown, 6 Vet.App. 52, 59 (1993); see also Massey v. Brown, 7 Vet.App. 204, 206-207 (1994). Since the determinative question in this matter is whether there is a nexus between the Veteran's current dizziness and his active duty service, and the record reflects competent and persuasive evidence of continuity between the dizziness experienced by the Veteran during and after his service and some evidence of nexus between his currently diagnosed and service-connected TMJ, the Board finds the evidence in approximate balance as to service connection. See 38 C.F.R. § 3.310 (2011); Allen v. Brown, 7 Vet.App. 439 (1995) (en banc).

The Veteran has been diagnosed with dizziness and medical evidence reflects that diagnosis represents a chronic disability existing since his service. His contentions of continuity of symptomatology are supported by the record. The Veteran prevails under the "benefit-of-the-doubt" rule. 38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown, 5 Vet.App. 413 (1993). Resolving all doubt in the Veteran's favor, his claim is granted.

The Board observes that the Schedule of Ratings-Ear provides two (2) disability codes specific to dizziness. 38 C.F.R. § 4.87, Diagnostic Codes 6204, 6205. Although these Diagnostic Codes pertain to peripheral vestibular disorders and Meniere's syndrome, respectively, and the Veteran's dizziness has not been diagnosed as a manifestation of either disorder, disabilities can be rated by analogy. 38 C.F.R. § 4.20. Specifically, when a certain disability is not listed in the rating schedule, it can be rated under a closely related disability with similarly affected functions and closely analogous anatomical localization and symptomatology. Id. 

In granting service connection, the Board does not express any opinion as to the assignment of a disability rating code and a disability rating. That determination will be made by the RO. Ferenc v. Nicholson, 20 Vet.App. 58 (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).





ORDER

Service connection for internal hemorrhoids is granted.

Service connection for dizziness is granted.


REMAND

As noted above, the Board has construed the Veteran's April 2010 submission as a timely notice of disagreement (NOD) to the March 2010 denial of service connection for confusion and memory loss. The RO has yet to promulgate a Statement of the Case on that issue so it must be remanded to the RO for appropriate development. Manlincon v. West, 12 Vet.App. 238 (1999). The Board emphasizes that the Veteran must perfect his appeal in order to obtain appellate review. See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2011).

The appeal is therefore REMANDED to the RO/AMC for the following action:

Issue the Veteran a Statement of the Case, accompanied by notification of his appellate rights, which addresses the issue of entitlement to service connection for confusion and memory loss. The Veteran is reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal (VA Form 9) must be filed following the RO's issuance of the Statement of the Case. 38 C.F.R. § 20.202 (2011). If the Veteran perfects his appeal, conduct any further appellate proceedings as are established by relevant statute, regulation, and precedent.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


